Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tim Smith on 5/20/2021. 
Please amend the claims as follows: 
(Currently Amended) An interactive game comprising:
a target object comprising a body, a controller, and a sensor coupled to the controller, wherein the sensor measures a parameter that indicates when the body is moved from a prior position by an initiating object,
wherein the initiating object is propelled toward the target object by a player positioned a minimum distance from the target object, wherein the prior position is a location of the body when the player is about to propel the initiating object toward the target object,
wherein the controller, based on the parameter measured by the sensor, determines when the initiating object moves the body of the target object from the prior position and increments a score of the player for moving the body of the target object from the prior position, [[and]]
wherein the controller communicates the score of the player, 
wherein the controller stores rules of the interactive game, and wherein the controller uses an interface to recite the rules to the player in response to an inquiry about the rules received from the player.
(Currently Amended) The interactive game of Claim 1, further comprising:
a second target object comprising a second body, a second controller, and a second sensor coupled to the second controller, wherein the second sensor measures the parameter that indicates when the second body is moved from a second prior position by the initiating object propelled toward the second target object by a second player positioned the minimum distance from the second target object, wherein the second prior position is a second location of the second body when the second player is about to propel the initiating object toward the second target object,
wherein the second controller, based on the parameter measuring by the second sensor, determines when the initiating object moves the second target object from the second prior position and increments a second score of the second player for moving the second target object from the second prior position,
wherein the second controller communicates the second score of second player. 
(Currently Amended) The interactive game of Claim 2, wherein the controller and the second controller communicate with each other to track and communicate the score to the player and the second score of the second player. 
(Previously Presented) The interactive game of Claim 1, wherein the sensor comprises a gyroscope, and wherein the parameter is a relative position of the body of the target object. 
(Cancelled) 
(Previously Presented) The interactive game of Claim 1, wherein the score is communicated by the controller using a display disposed on a surface of the body of the target object. 
(Previously Presented) The interactive game of Claim 1, wherein the score is communicated by the controller using a speaker integrated with the target object. 
(Previously Presented) The interactive game of Claim 1, wherein the score is communicated by the controller to a user device of the player using a transceiver.  
(Original) The interactive game of Claim 1, wherein the initiating object is a ball. 
(Cancelled) 
(Cancelled) 
(Currently Amended) The interactive game of Claim [[10]] 1, wherein the interface comprises a display. 
(Cancelled) 
(Cancelled) 
(Previously Presented) The interactive game of Claim 1, wherein the body is in the form of a cylinder.
(Cancelled) 
(Currently Amended) A method for overseeing an interactive game, the method comprising:
receiving a first parameter measurement of a first parameter measured by a first sensor of a target object, wherein the first parameter indicates that a body of the target object has been moved from a prior position by an initiating object propelled toward the body by a user, wherein the prior position is a location of the body when the user is about to propel the initiating object toward the target object; 
determining whether the first parameter measurement exceeds a first threshold value to indicate that the body of the target object has been moved from the prior position;
receiving a second parameter measurement of a second parameter measured by a second sensor, wherein the second parameter indicates whether the user is located at least a minimum distance from the target object when the user is about to propel the initiating object toward the body by the user;
determining whether the second parameter measurement exceeds a second threshold value to indicate that the user is located at least the minimum distance from the target object when the user is about to propel the initiating object toward the body by the user;  
incrementing a score of the user that propelled the initiating object when the first parameter measurement exceeds the first threshold value and when the second parameter measurement exceeds the second threshold value;
declaring a fault when the second parameter measurement fails to exceed the second threshold value; and 
communicating the score of the user.
(Cancelled) 
(Cancelled) 
(Currently Amended) The method of Claim 17, further comprising:
receiving a third parameter measurement of the first parameter measured by a second sensor, wherein the third parameter measurement indicates whether a second body of a second target object is moved from a second prior position by the initiating object propelled toward the second body by a second user competing against the first user, wherein the second prior position is a location of the second body when the second user is about to propel the initiating object toward the second target object;
determining whether the third parameter measurement exceeds the first threshold value to indicate that the second body of the second target object has been moved from the second prior position;
incrementing a second count of the second user when the third parameter measurement exceeds the first threshold value; and
communicating the first count and the second count.
(Currently Amended) An interactive game comprising:
a target object comprising a body, a controller, a solar panel that provides power to the controller, and a sensor coupled to the controller, wherein the body is configured to be moved from a prior position, wherein the sensor measures a parameter that indicates when the body is moved from the prior position by an initiating object that is propelled toward the body by a player positioned a distance from the body, wherein the prior position is a location of the body when the player is about to propel the initiating object toward the target object, wherein the controller, based on the parameter measured by the sensor, determines when the initiating object moves the body from the prior position and awards a point to the player for moving the body from the prior position, wherein the controller communicates a score of the player, wherein the controller and the sensor are part of an integrated system that is separable from and disposed on the body of the target object.
(Currently Amended) The interactive game of Claim 21, wherein the target object 
(Previously Presented) The interactive game of Claim 1, wherein the controller and the sensor are part of an integrated system that is separable from and disposed on the body of the target object.
(Previously Presented) The interactive game of Claim 23, wherein the integrated system is movable along an outer surface of the body of the target object. 
(Previously Presented) The interactive game of Claim 1, wherein the controller and the sensor are part of an integrated system that is separable from and disposed within the body of the target object. 
(Previously Presented) The interactive game of Claim 1, wherein the target object further comprises a second sensor that measures a second parameter, wherein the second parameter indicates whether the user is located at least the minimum distance from the target object, wherein the controller declares a fault when the user is located within the minimum distance. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMKAR A DEODHAR whose telephone number is (571)272-1647.  The examiner can normally be reached on M-F, generally 9am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis, can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


OMKAR A. DEODHAR
Examiner
Art Unit 3714



/OMKAR A DEODHAR/Primary Examiner, Art Unit 3715